.    .




    Honorable Gee. H. Sheppard
    Comptroller of Public Accounts
    Austin, Texas

    Dear Mr. Sheppard:                  Opinion No. O-7031

                                        Re:  Can the heads of the eleemosynary
                                        institutions be reimbursed for their
                                        traveling expenses for amount in ex-
                                        ce68 of $4.00 per day for meals and
                                        lodging?

              We have carefully read and looked into the question raised
    by your letter, which reads a8 follows:

              "Please advise whether or not the Head of the
         Eleemosynary Institutions may be reimbursed while travel-
         ing, for amounts in exce88 of $4.00 per day for meals and
         lodgings.

              "This question is being asked for the reason that
         the last Legislature changed the wording of the provi-
         sions passed by the Forty-eighth Legislature which al-
         lowed the various Superintendents their actual expenses."

              In our Opinion No. O-5867 approved March 27, 1944, we
    held that under the appropriation bill, as passed in 1943, the Su-
    perintendents of the eleemosynary institutions, when traveling on
    State's business, were not limited to the $4.00 per day for hotel
    and lodging. You have a copy of this opinion.

              As you state in your letter of inquiry, in 1945 the Leg-
    ialature changed the appropriation bill, 80 that it now becomes
    necessary for us to interpret the 1945 act relative to the question
    asked.

              The 1943 appropriation bill for the eleemosynary insti-
    tutions, under the heading "general provisions", reads as follows:

              "Traveling Expenses. None of these appropria-
         tions may be used for traveling outside of the State
         of Texas without the advaticedwritten consent of the
         Stat.6Board of Control * * *; the State Comptroller
         shall apply the same rules to the approval and payment
Honorable Ceo. H. Sheppard - page 2 (o-7031)



     of traveling expenees of all employeee except the
     superintendent of eleemoaynary institutions a8 he
     applies to the expenses of the State departmente.
     Superintendents' trips shall be as authorized by
     the Board of Control."

          In the General Provisions attached to the eleemosynary
appropriation bill in 1945, the above portion thereof was changed
to read as follows:

         "Traveling Expenses. None of these appropria-
    tions may be used for traveling outside of the State
    of Texas without the advance written consent of the
    State Board of Control * * *. The State Comptroller
    shall apply the same rules to the approval and pay-
    ment of traveling expenses of all employees as he
    applies to such expenses of the State departments.
    Superintendents' trip6 shall be authorized by the
    Board of Control."

          You will notice that the only change made in the above
matter by the Legislature in 1945 from that contained in the 1943
act is in the phrase "The State Comptroller shall apply the same
rules to the auoroval
              --      and uavment
                          _ _     of travelina
                                             - exnenses
                                                 -      of all em-
ployees except the superintendents --
                                   of the eleemosynary institutions,
as he applies touch   expenses of the State departments."

          In the 1945 act the words, "except the superintendents
of the eleemosynary institutions" were elimins~cI. This clearly
--
demonstrates. we think. that the Legislature intended for the State
Comptroller to apply as it said the-same rules to the approval and
payment of traveling expenses to the superintendents of the insti-
tutions, who, of course, are employees, as is applied to all other
employees working for the various State departments.

          The general provisions to the appropriations for the
various State departments relative to traveling expenses of State
employees is embraced in Section 11, page 943-944 of the Acts of
1945; and subsection (g) thereof provides specifically that all
employees traveling at the expense of the State of Texas are limited
to $4.00 per day for meals and lodging.

          Since the Legislature has specifically provided that the
State Comptroller shall apply the same rules to the approval and
payment of traveling expenses of all employees for the eleemosynary
institutions as he applies to such expenses of the State departments,
it is our opinion that the superintendents of the eleemosynary in-
stitutions are limited to the $4.00 per day for their lodging and
meals.
Honorable Geo. B. Sheppard - page 3 (O-7031)



          We therefore answer your queetion that these euperintend-
ents can not be reimbursed.for the expense of their lodging and
meals in excess of the $4.00 per day.

                                                Very truly yours

APPROVED JUL 31, 1946                      ATI'ORNFXCENERAIOFTEXAS

/e/ Carlo6 C. Ashley

FIRST ASSISTANT                            By   /e/ Geo. W. Barcus
ATTORNEY GENHULL                                    Geo. W. Barcus
                                                         ASSISTANT

GWB-MR-IM


                                    APPROVED
                                    OPINION
                                   COMMITTEE
                                   BY /8/ BWB
                                     CHAW